DETAILED ACTION
The office action is responsive to an application filed on 7/23/19 and is being examined under the first inventor to file provisions of the AIA . Claims 1-8 are pending.

Information Disclosure Statement
1.	The information disclosure statement filed 7/23/19 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

Priority
2.	The current application filed on 7/23/19 claims priority from provisional application 62702897 filed on 7/24/2018.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 rejected under 35 U.S.C. 101 because the claimed invention is directed
to an abstract idea without significantly more. Under the broadest reasonable interpretation, the
claims covers performance of the limitation in the mind or by pencil and paper.
Claim 1
Regarding step 1, claim 1 is directed towards a method which are eligible statutory categories of invention under 101.
Claim 1
Regarding step 2A, prong 1, claim 1 recites “generating a current-state office floorplan as a first set of computer-rendered graphics from a space planning optionality synthesis and visualization module connected to a CPU and a memory unit in the space planning options management and visualization system, wherein the current-state office floorplan includes at least one of employee seating assignments and office resource object allocation configurations”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “generating a first potential future office floorplan as a second set of computer- rendered graphics from the space planning optionality synthesis and visualization module connected to the CPU and the memory unit in the space planning options management and visualization system, wherein the first potential future office floorplan incorporates a first modification in the employee seating assignments or in the office resource object allocations relative to the current-state office floorplan”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil 
Claim 1 recites “generating a second potential future office floorplan as a third set of computer- rendered graphics from the space planning optionality synthesis and visualization module connected to the CPU and the memory unit in the space planning options management and visualization system, wherein the second potential future office floorplan incorporates a second modification in the employee seating assignments or in the office resource object allocations relative to at least one of the current-state office floorplan and the first potential future office floorplan”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “executing a third modification to either the first potential future office floorplan or the second potential future office floorplan as a fourth set of computer- rendered graphics from the space planning optionality synthesis and visualization module connected to the CPU and the memory unit in the space planning options management and visualization system, wherein the first potential future office floorplan and the second potential future office floorplan are part of same time-sequential instances originating from the current-state office floorplan”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.

Claim 1 recites “and graphically rendering a newly-updated potential future office floorplan that incorporated machine-determined modifications to the employee seating assignments or to the office resource object allocations after executing the intelligent dynamic cascading process”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, claim 1 recites the additional elements of a CPU and memory.  The CPU and memory be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer 
Regarding Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the CPU and memory amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 2
Dependent claim 2 recites “a step of conducting a parallel implications analysis from the machine-determined intelligent dynamic cascading module to calculate available seats, resource object allocations to a particular department, or other dynamically-changing parameters in the newly-updated potential future office floorplan after executing the intelligent dynamic cascading process from the space planning options management and visualization system”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 3
Dependent claim 3 recites “wherein the space planning optionality synthesis and visualization module and the machine-determined intelligent dynamic cascading module are operatively connected to a current and potential future floorplan options database, which stores and categorizes a plurality of current and future office floorplans that represent multiple future 
Claim 4
Dependent claim 4 recites “wherein the space planning options management and visualization system further includes a graphics unit, a power management unit, and a peripheral device and external communication interface”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas. 
Claim 5
Dependent claim 5 recites “wherein the space planning optionality synthesis and visualization module in the space planning options management and visualization system incorporates a resource object module, an office space labeling module, a movable employee identification module, a dynamic space assignment and allocation module for movable employees, a current space plan synthesis module, a future space plan optionality synthesis module, a space plan graphical visualization module, and a floorplan options database communication interface module”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.

Claim 6
Dependent claim 6 recites “wherein the space planning optionality synthesis and visualization module in the space planning options management and visualization system additionally incorporates a space planning options management user interface module and an information display management module”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 7
Dependent claim 7 recites “wherein the machine-determined intelligent dynamic cascading module incorporates an operator’s floorplan change detection module, a timing co- dependency and parallel implication determination module, and a dynamic cascading determination module for potential future office floorplans of one or more potential future pathways”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 8
Dependent claim 8 recites “wherein the machine-determined intelligent dynamic cascading module additionally incorporates a minimal relocation disruption prioritization module, a minimal cost prioritization module, a cascading decision communications interface module, and an intelligent dynamic cascading priority adjustment user interface module”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in 
Claims 1-8 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Supporting the design of office layout meeting ergonomics requirements, written by Margaritis et al. in view of Park et al. (U.S. PGPub 2004/0113945).

Examiner’s note: In claim 1 the phrase “intelligent dynamic cascading” is being interpreted as modifying one or more employee seating assignments and/or other office floorplan parameters, since in paragraph [0036] of the specification it states “a term herein referred to as "intelligent dynamic cascading" is defined as one or more autonomous machine-determined decisions for modifying one or more employee seating assignments and/or other office floorplan parameters”.
Also in claim 1, the phrase “space planning optionality synthesis” is being interpreted as generating potential office floorplans for future timeframes, since in paragraph [0067] of the specification it states “the space planning optionality synthesis and visualization module (805) is configured to generate a multiple number of potential office floorplans for future timeframes”.
Also, the examiner considers the workstation layout that is designed in the Margaritis et al. reference to include employee seating assignments, since the workstation layouts include the stage of designing a workstation module.  The workstation module includes working activities, i.e. desk, seat, storage cabinets, vistors’ seats, etc., see Pg. 784, sec. 3.2.2 Second stage: design of workstation modules, 1st paragraph, “The aim of this stage is to design, etc.”.
The examiner considers the changes that the user can make to the current design layout in the Park et al. reference as also teaching the claim limitation that states “the first potential future office floorplan and the second potential future office floorplan are part of same time-sequential instances originating from the current-state office floorplan”, since the changes made to the design layout are derived from the original design layout, see paragraph [0054] of the Park et al. 
The phrase “time co-dependencies” of claim 1 refers to a change to the design layout by the user that causes a time co-dependency to a corresponding plan (first potential future office floorplan), where the system has to automatically make changes, without human intervention, to 

With respect to claim 1, Margaritis et al. discloses “A method for operating a space planning options management and visualization system with intelligent dynamic cascading for efficient office space planning simulations” as [Margaritis et al. (Abstract, Pg. 789, sec. 3.2.6 Sixth stage: final adjustments and evaluation, 3rd paragraph, “Applying the proposed method, etc.”)] Examiner’s interpretation: The examiner considers the alternative layouts to be the modifying of the one or more employee seating assignments and/or other office floorplan parameters, since the original layout of the floorplan has been changed;
“generating a current-state office floorplan as a first set of computer-rendered graphics from a space planning optionality synthesis and visualization module connected to a CPU and a memory unit in the space planning options management and visualization system, wherein the current-state office floorplan includes at least one of employee seating assignments and office resource object allocation configurations” as [Margaritis et al. (Abstract, Pg. Pg. 789, sec. 3.2.6 Sixth stage: final adjustments and evaluation, 1st paragraph, “Once completing the previous stages, etc.”)] Examiner’s interpretation: The examiner considers the memory support to be the memory that is connected to the space planning optionality synthesis and visualization module, since the editing of a layout design that is conducted by a user is saved where the user 
“generating a first potential future office floorplan as a second set of computer- rendered graphics from the space planning optionality synthesis and visualization module connected to the CPU and the memory unit in the space planning options management and visualization system, wherein the first potential future office floorplan incorporates a first modification in the employee seating assignments or in the office resource object allocations relative to the current-state office floorplan” as [Margaritis et al. (Abstract, Pg. Pg. 789, sec. 3.2.6 Sixth stage: final adjustments and evaluation, 1st – 3rd paragraph, “Once completing the previous stages, etc.”)] Examiner’s interpretation: The examiner considers one of the more than one alternative layout to be the first potential future office floorplan, since the alternative layout is generated based on the original workstation layout produced;
“generating a second potential future office floorplan as a third set of computer- rendered graphics from the space planning optionality synthesis and visualization module connected to the CPU and the memory unit in the space planning options management and visualization system, wherein the second potential future office floorplan incorporates a second modification in the employee seating assignments or in the office resource object allocations relative to at least one of the current-state office floorplan and the first potential future office floorplan” as [Margaritis et al. (Abstract, Pg. Pg. 789, sec. 3.2.6 Sixth stage: final adjustments and evaluation, 1st – 3rd paragraph, “Once completing the previous stages, etc.”)] Examiner’s interpretation: The 
While Margaritis et al. teaches generating alternative layouts of an office, Margaritis et al. does not explicitly disclose “executing a third modification to either the first potential future office floorplan or the second potential future office floorplan as a fourth set of computer- rendered graphics from the space planning optionality synthesis and visualization module connected to the CPU and the memory unit in the space planning options management and visualization system, wherein the first potential future office floorplan and the second potential future office floorplan are part of same time-sequential instances originating from the current-state office floorplan; and if the third modification triggers an intelligent dynamic cascading process due to timing co-dependencies between the first potential future office floorplan and the second potential future office floorplan: executing the intelligent dynamic cascading process from a machine- determined intelligent dynamic cascading module connected to the CPU and the memory unit in the space planning options management and visualization system, which in turn activates autonomous machine-determined decisions to automatically modify, without a human operator intervention, at least one of the employee seating assignments and the office resource object allocations to keep both the first potential office floorplan and the second potential future office floorplan logically consistent across different timeframes; and graphically rendering a newly-updated potential future office floorplan that incorporated machine-determined modifications to the employee seating assignments or to the office resource object allocations after executing the intelligent dynamic cascading process”.
Park et al. discloses “executing a third modification to either the first potential future office floorplan or the second potential future office floorplan as a fourth set of computer- Examiner’s interpretation: The parameters of the current design layout are dynamically updated when the user makes changes to the design.  The examiner considers the changes to the design layout to be a third modification to either the first potential future office floorplan or the second potential future office floorplan, since the user can make multiple changes to the design layout;
“and if the third modification triggers an intelligent dynamic cascading process due to timing co-dependencies between the first potential future office floorplan and the second potential future office floorplan: executing the intelligent dynamic cascading process from a machine- determined intelligent dynamic cascading module connected to the CPU and the memory unit in the space planning options management and visualization system, which in turn activates autonomous machine-determined decisions to automatically modify, without a human operator intervention, at least one of the employee seating assignments and the office resource object allocations to keep both the first potential office floorplan and the second potential future office floorplan logically consistent across different timeframes” as [Park et al. (paragraph [0036])] Examiner’s interpretation: The examiner considers the mirror function moving and rotating a product if there is an improper arrangement of the product, to be the automatic modification without a human operator intervention, since the mirror function modifies the design layout if the mirror function detects an improper arrangement of a product in the design layout; 
Examiner’s interpretation: The user can select a portion of the design layout of the entire layout to view in the graphical user interface window;
Margaritis et al. and Park et al. are analogous art because they are from the same field endeavor of analyzing the layout of an office.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Margaritis et al. of generating alternative layouts of an office by incorporating executing a third modification to either the first potential future office floorplan or the second potential future office floorplan as a fourth set of computer- rendered graphics from the space planning optionality synthesis and visualization module connected to the CPU and the memory unit in the space planning options management and visualization system, wherein the first potential future office floorplan and the second potential future office floorplan are part of same time-sequential instances originating from the current-state office floorplan; and if the third modification triggers an intelligent dynamic cascading process due to timing co-dependencies between the first potential future office floorplan and the second potential future office floorplan: executing the intelligent dynamic cascading process from a machine- determined intelligent dynamic cascading module connected to the CPU and the memory unit in the space planning options management and visualization system, which in turn activates autonomous machine-determined decisions to automatically modify, without a human operator intervention, at least one of the employee seating assignments and the office resource object allocations to keep both the first potential office floorplan and the second potential future 
The motivation for doing so would have been because Park et al. teaches that by interfacing a user with a product specification computer program, the ability to specify complex highly configurable products, where the products can be assembled can be accomplished (Park et al. (paragraph [0003] – [0004]).

With respect to claim 2, the combination of Margaritis et al. and Park et al. discloses the method of claim 1 above, and Park et al. further discloses “further comprising a step of conducting a parallel implications analysis from the machine-determined intelligent dynamic cascading module to calculate available seats, resource object allocations to a particular department, or other dynamically-changing parameters in the newly-updated potential future office floorplan after executing the intelligent dynamic cascading process from the space planning options management and visualization system” as [Park et al. (paragraph [0036], paragraph [0054], Fig. 12)] Examiner’s interpretation: The parameters of the current design layout are dynamically updated when the user makes changes to the design;

With respect to claim 3, the combination of Margaritis et al. and Park et al. discloses the method of claim 1 above, and Park et al. further discloses “wherein the space planning optionality synthesis and visualization module and the machine-determined intelligent dynamic 

With respect to claim 7, the combination of Margaritis et al. and Park et al. discloses the method of claim 1 above, and Margaritis et al. further discloses “wherein the machine-determined intelligent dynamic cascading module incorporates an operator’s floorplan change detection module, a timing co- dependency and parallel implication determination module, and a dynamic cascading determination module for potential future office floorplans of one or more potential future pathways.” as [Park et al. (paragraph [0036])] Examiner’s interpretation: The mirror function moves and rotates a product, without human intervention, if there is an improper arrangement of the product;

With respect to claim 8, the combination of Margaritis et al. and Park et al. discloses the method of claim 7 above, and Park et al. further discloses “wherein the machine-determined intelligent dynamic cascading module additionally incorporates a minimal relocation disruption prioritization module” as [Park et al. (paragraph [0036])] Examiner’s interpretation: The mirror function properly substitutes the correctly oriented product during execution;
“wherein the machine-determined intelligent dynamic cascading module additionally incorporates a minimal cost prioritization module” as [Park et al. (paragraph [0042])] Examiner’s interpretation: If the user alters the configuration of the product, the cost of the product is updated, where the user can see the difference in price of the product;
Examiner’s interpretation: Having the mirror function fixed the improper arrangement during execution and indicate to a user that there is an improper arrangement within the design layout, demonstrates that there is a cascading decision communications interface module, since a cascading decision communications interface module transmit machine-determined cascading decisions to the space planning optionality synthesis and visualization module and to the current and potential future floorplan options database;
“wherein the machine-determined intelligent dynamic cascading module additionally incorporates an intelligent dynamic cascading priority adjustment user interface module” as [Park et al. (paragraph [0036])] Examiner’s interpretation: By the user having the ability to select the mirror function to edit the product, demonstrates that there is an intelligent dynamic cascading priority adjustment user interface module, since an intelligent dynamic cascading priority adjustment user interface module allows the system operator to adjust dynamic cascading priority settings for autonomous machine determinations of multi-depth future office floorplan modifications;

5.	Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Supporting the design of office layout meeting ergonomics requirements, written by Margaritis et al., Park et al. (U.S. PGPub 2004/0113945) in view of Floris et al. (U.S. PGPub 2009/0300174).

With respect to claim 4, the combination of Margaritis et al. and Park et al. discloses the method of claim 1 above, and Margaritis et al. further discloses “wherein the space planning options management and visualization system further includes a graphics unit” as [Margaritis et al. (Pg. 784, sec. 3.2.1 First stage: determination of space available, 2nd – 3rd paragraph, “Following are suggestions for determining, etc.”, Pg. 787, right col. 2nd paragraph, “ErgoOffice 0.1 supports the design, etc.”, Figs. 4 and 7)] Examiner’s interpretation: Graphics are shown in a graphical user interface in Figs. 4 and 7 of the Margaritis et al. reference.  This demonstrates that there is a graphical unit; 
Park et al. discloses “wherein the space planning options management and visualization system further includes a peripheral device and external communication interface” as [Park et al. (paragraph [0026] – [0027])];
While the combination of Margaritis et al. and Park et al. teach a space planning options management and visualization system including a graphics unit, a peripheral device and an external communication interface, Margaritis et al. and Park et al. do not explicitly disclose “wherein the space planning options management and visualization system further includes a power management unit”
Floris et al. discloses “wherein the space planning options management and visualization system further includes a power management unit” as [Floris et al. (paragraph [0044])];
Margaritis et al., Park et al. and Floris et al. are analogous art because they are from the same field endeavor of analyzing the space of an office.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Margaritis et al. and Park et al. of having a space planning options management and visualization system including a graphics unit, a 
The motivation for doing so would have been because Floris et al. teaches that by using a space management system for analyzing the utilization of a space by one or more persons, the ability to generate a report more quickly and efficiently than previous methods, of the percentage of time a space is occupied during a period of time can be accomplished (Floris et al. (paragraph [0003] – [0004]).

With respect to claim 5, the combination of Margaritis et al. and Park et al. discloses the method of claim 1 above, and Margaritis et al. further discloses “wherein the space planning optionality synthesis and visualization module in the space planning options management and visualization system incorporates an office space labeling module” as [Margaritis et al. (Pg. 785, sec. 3.2.2 Third stage: placement of organizational units, 1st paragraph, “The aim of this stage is to, etc.”)] Examiner’s interpretation: The examiner considers the placement of the organizational units to be the office space labeling, since certain departments/working teams are going to be placed at various free space within the building;
“wherein the space planning optionality synthesis and visualization module in the space planning options management and visualization system incorporates a dynamic space assignment and allocation module for movable employees” as [Margaritis et al. (Pg. 785, sec. 3.2.2 Third stage: placement of organizational units, 1st – 4th paragraph, “The aim of this stage is to, etc.”)] Examiner’s interpretation: Certain departments/working teams are going to be placed at 
“wherein the space planning optionality synthesis and visualization module in the space planning options management and visualization system incorporates a current space plan synthesis module” as [Margaritis et al. (Pg. 785, sec. 3.2.2 Third stage: placement of organizational units, 1st – 4th paragraph, “The aim of this stage is to, etc.”)] Examiner’s interpretation:  The placement of the organizational units within various free spaces of the building can be used for a current space plan synthesis, since the current space plan synthesis is a present-day configuration of a particular office space with present-day employee desk, cubicle, office, and office resource object assignments, see paragraph [0081] of the specification.  The layout design for the organizational units in the Margaritis et al. reference includes the employee desk, cubicle, office, and seating assignments;
“wherein the space planning optionality synthesis and visualization module in the space planning options management and visualization system incorporates a future space plan optionality synthesis module” as [Margaritis et al. (Pg. 785, sec. 3.2.2 Third stage: placement of organizational units, 1st – 4th paragraph, “The aim of this stage is to, etc.”)] Examiner’s interpretation:  The placement of the organizational units within various free spaces of the building can be used for a future space plan, since a future space plan is a hypothetical and 
simulated future configuration of a particular office space with employee desk, cubicle, office, and office resource object assignments, see paragraph [0082] of the specification. The layout design for the organizational units in the Margaritis et al. reference can be for future planning;
st – 3rd paragraph, “The aim of this stage is to determine, etc.”)];
“wherein the space planning optionality synthesis and visualization module in the space planning options management and visualization system incorporates and a floorplan options database communication interface module” as [Margaritis et al. (Pg. 789, sec. 3.2.6 Sixth stage: final adjustments and evaluation, 3rd paragraph, “Applying the proposed method, etc.”)] Examiner’s interpretation: There are alternative layout solutions that the user can obtained;
Park et al. discloses “wherein the space planning optionality synthesis and visualization module in the space planning options management and visualization system incorporates a resource object module” as [Park et al. (paragraph [0032] –[0033])];
While the combination of Margaritis et al. and Park et al. teaches a space planning optionality synthesis and visualization module in the space planning options management and visualization system incorporating an office space labeling module and a dynamic space assignment and allocation module for movable employees, Margaritis et al. and Park et al. do not explicitly disclose “a movable employee identification module”
Floris et al. discloses “wherein the space planning optionality synthesis and visualization module in the space planning options management and visualization system incorporates a movable employee identification module” as [Floris et al. (paragraph [0065])];
Margaritis et al., Park et al. and Floris et al. are analogous art because they are from the same field endeavor of analyzing the space of an office.

The motivation for doing so would have been because Floris et al. teaches that by using a space management system for analyzing the utilization of a space by one or more persons, the ability to generate a report more quickly and efficiently than previous methods, of the percentage of time a space is occupied during a period of time can be accomplished (Floris et al. (paragraph [0003] – [0004]).

With respect to claim 6, the combination of Margaritis et al., Park et al. and Floris et al. discloses the method of claim 5 above, and Margaritis et al. further discloses “wherein the space planning optionality synthesis and visualization module in the space planning options management and visualization system additionally incorporates a space planning options management user interface module and an information display management module.”  as [Margaritis et al. (Pg. 784, sec. 3.2.1 First stage: determination of space available, 2nd – 3rd paragraph, “Following are suggestions for determining, etc.”, Pg. 785, right col., last paragraph, “EroOffice 0.1 calculates automatically, etc.”, Pg. 787, right col. 2nd paragraph, “ErgoOffice 0.1 supports the design, etc.”, Figs. 4 and 7)] Examiner’s interpretation: Graphics are shown in a 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of Kumar et al. (U.S. PGPub 2018/0121572) is a system for managing workspace configurations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147